         Case 1:19-cv-12235-LTS Document 242 Filed 08/31/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
JOSEPH MANTHA on behalf of himself             :
and others similarly situated,                 :
       Plaintiff,                              :   Case No. 1:19-cv-12235-LTS-PK
v.                                             :

QUOTEWIZARD.COM, LLC                           :
        Defendant.                             :
____________________________________


    PLAINTIFF’S OPPOSITION TO QUOTEWIZARD’S MOTIONS TO STRIKE
AFFIDAVIT OF COUNSEL AND REFERENCES TO SETTLEMENT NEGOTIATIONS
                           [ECF 228 and 229]

       Defendant QuoteWizard.com, LLC’s (“QuoteWizard”) has brought two separate motions

to strike relating to the Affidavit of Matthew McCue offered in opposition to QuoteWizard’s

Motion for Summary Judgment. ECF 228 and 229. Because both motions relate the same

subject matter, for efficiency Plaintiff submits this combined opposition to both motions.

       The McCue Affidavit was submitted to respond to QuoteWizard’s extensive argument

that Mr. Mantha lacked prudential standing because he was merely engaged in a money-making

scheme by bringing to the Court’s attention that Mr. Mantha had rejected a $50,000 individual

settlement offer, as well as an earlier individual settlement offer. In both of its motions to strike

the McCue Affidavit, QuoteWizard incorrectly asserts that the settlement offer was prove

QuoteWizard’s liability in the matter and accordingly runs afoul of Fed. R. Evid. 408. Because

the settlement offer is not offered to establish QuoteWizard’s liability, but rather solely to

counter the argument advanced by QuoteWizard that Mr. Mantha’s self interest deprives him of

prudential standing, QuoteWizard’s motion to strike the settlement offer and references thereto

                                                   1
         Case 1:19-cv-12235-LTS Document 242 Filed 08/31/21 Page 2 of 8




should be denied. QuoteWizard’s simultaneous motion to strike the balance of Mr. McCue’s

affidavit which offers background and context for the relevance of the settlement offer should

also be denied as QuoteWizard can make no showing of prejudice.

                                             Argument

QuoteWizard’s Motion to Strike Should Be Denied as Offering Settlement Offer Does Not
       Violate Fed. R. Evid. 408 and QuoteWizard Suffers No Prejudice from
                                the McCue Affidavit

       The McCue Declaration and accompanying settlement offer was provided to counter

QuoteWizard’s extended argument that Mr. Mantha’s pursuit of his self-interest and money

deprived him of Prudential (and Article III) standing:


               Mantha’s intent to manufacture a claim to make money is made
               further clear by the fact that, only eight days after the last text
               message, Mantha had retained Novia’s lawyer, who then almost
               immediately served a demand for money on QuoteWizard. Novia
               later acted as a go-between for Mantha and the lawyer, instructing
               Mantha to “get paid” and that the money was life-changing.
               Mantha never bothered to actually ask QuoteWizard to stop
               contacting him because he did not want QuoteWizard to stop
               contacting him; he wanted to create a record to recover money
               with the advice of Novia. Like in Stoops, Mantha’s “interests are
               so marginally related to or inconsistent with the purposes implicit
               in the [TCPA] that it cannot reasonably be assumed that Congress
               intended to permit the suit.” Stoops, 197 F. Supp. 3d at 805-06.



ECF 202, at 18-19.

       Having attacked Mr. Mantha’s motivations for bringing this lawsuit, QuoteWizard should not

be heard to complain that Plaintiff is offering a settlement communication in violation of Fed.R.Evid.

408. QuoteWizard’s rejected offer is not presented here to “either prove or disprove the validity or

amount of a disputed claim or to impeach by a prior inconsistent statement or a contradiction” but

rather is for “another purpose, such as proving or disproving a witness’s bias or prejudice.” Fed. R.

                                                   2
         Case 1:19-cv-12235-LTS Document 242 Filed 08/31/21 Page 3 of 8




Evid. 408. The First Circuit has recognized that Rule 40 is not an absolute bar to admission of

settlement offers. See McInnis v. A.M.F., Inc.,765 F.2d 240, 248 (1st Cir.1985) (rehearing en banc

denied) ("Although Rule 408 bars the admission of evidence of settlement to prove liability or

validity of the claim, it expressly allows such evidence for other purposes"); Fenoglio v. Augat, Inc.,

254 F.3d 368, 372 (1st Cir.2001) (settlement letter used to demonstrate the date of the termination of

the claimant in a labor case). 1 Indeed, in the context of the putative TCPA class action, the United

States Supreme Court issued a ruling centered entirely on whether an plaintiff’s rejection of a

settlement offer for more than his individual damages deprived him of Article III standing to

represent the class (holding that it did not).Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 136 S.

Ct. 663 (2016). The admissibility of the settlement offer for this purpose was so obvious it is not

even discussed in the opinion.

        Mr. Mantha’s rejection of QuoteWizard’s repeated settlement offers that offered no relief to

the class, and no change to its telemarketing practices, is offered as a refutation of QuoteWizard’s

position that Mr. Mantha has filed this lawsuit only to recover money for himself and therefore has

no standing to pursue his claim. As QuoteWizard’s attack on Mr. Mantha goes to an alleged lack of

Article III and prudential standing, this information should be properly considered by the Court

        Plaintiff has not, and would not, suggest that a $50,000 offer of settlement is in any way


1
 Other courts have routinely admitted settlement offers for purposes other than showing the
existence of amount of liability. Collier v. Town of Harvard, CIVIL ACTION NO. 95-11652-
DPW, 1997 U.S. Dist. LEXIS 23582, at *13 n.10 (D. Mass. Mar. 28, 1997) (“The other purpose
here, of course, is to show an extortionate scheme.”); Basha v. Mitsubishi Motor Credit of
America, Inc., 336 F.3d 451, 454 & n. 4 (5th Cir. 2003) (rejecting as "meritless" assertion that
settlement acceptance letters could not be used to interpret Rule 68 offer); Westchester Specialty
Insurance Services, Inc. v. U.S.Fire Insurance Co., 119 F.3d 1505, 1512-1513 (11th Cir.
1997) (settlement agreements offered for "permissible purpose of resolving a factual dispute
about the meaning of the settlement agreements' terms"); Lohman v. Duryea Borough, 574 F.3d
163, 167 (3rd Cir. 2009) ("Rule 408 does not bar a court's consideration of settlement
negotiations [*29] in its analysis of what constitutes a reasonable fee award in a particular
case.")
                                                   3
         Case 1:19-cv-12235-LTS Document 242 Filed 08/31/21 Page 4 of 8




probative of QuoteWizard’s liability in this matter. In a case with 238 docket entries to date, in

which defense counsel have deposed the plaintiff twice, his employer, his wife and his friend, as well

as numerous other purported witnesses, an offer of $50,000 to relieve a defendant of defending a

lawsuit evidences nothing other than an economically rational choice. It is, however, directly

relevant to address the argument by QuoteWizard that the evidence establishes that Mr. Mantha lacks

standing because he was seeking life-changing money. QuoteWizard’s indignation over Mr.

Mantha’s submission of the settlement offer in response to an issue that it raised is particularly

difficult to understand given its own briefing. Untroubled by notions of consistency,

QuoteWizard glosses over the fact that it has submitted Mr. Mantha’s pre-suit demand letter as

an exhibit to its own motion for summary judgment, in which he made a settlement proposal

including full class-wide relief, ECF 208-18, c. 93A Demand Letter.

        Under the Federal Rules of Civil Procedure, a court may strike from any pleading "any

redundant, immaterial, impertinent, or scandalous matter." Fed. R. Civ. P. 12(f). "'Redundant'

matter consists of allegations that constitute a needless repetition of other averments." 5A

Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 1382, at 704 (2d ed.

1990). In resolving motions to strike, trial courts are empowered with broad

discretion. See Alvarado-Morales v. Digital Equip. Corp., 843 F.2d 613, 618 (1st Cir. 1988); see

also Talbot v. Robert Matthews Distrib. Co., 961 F.2d 654, 665 (7th Cir. 1992); Mastrocchio v.

Unnamed Supervisor Special Investigation Unit, 152 F.R.D. 439, 440-41 (D.R.I. 1993).

Motions to strike, however, are disfavored by the courts. See Boreri v. Fiat S.P.A., 763 F.2d 17,

23 (1st Cir. 1985); Amoco Oil Co. v. Local 99 Int'l Bhd. of Elec. Workers, 536 F. Supp. 1203,

1225 (D.R.I. 1982). Mere redundancy is insufficient to support a motion to strike; the movant

must demonstrate that prejudice would result if the offending material remained in the

pleadings. See Amoco Oil Co., 536 F. Supp. at 1225; Russo v. Merck & Co., 138 F. Supp. 147,

                                                   4
         Case 1:19-cv-12235-LTS Document 242 Filed 08/31/21 Page 5 of 8




148-49 (D.R.I. 1956); see also Toucheque v. Price Bros. Co., 5 F. Supp. 2d 341, 350 (D. Md.

1998); 5A Wright & Miller, supra, § 1382, at 705-06. A court should be reluctant to grant this

severe remedy if "the court is in doubt as to whether the challenged matter may raise an issue of

fact or law." Sagan v. Apple Computer, Inc., 874 F. Supp. 1072, 1079 (C.D. Cal. 1994).

       QuoteWizard’s motion falls far short of entitling it to the “severe remedy” of striking his

responses or deeming QuoteWizard’s assertions admitted. As one court held, a motion to strike

in the context of a summary judgment motion, absent striking evidence that is prejudicial, is

superfluous as a court is capable of weighing statements and according them the proper weight:

               It is the function of the Court, with or without a motion to strike, to
               carefully review the evidence and to eliminate from consideration
               any argument, conclusions, and assertions unsupported by the
               documented evidence of record offered in support of
               the statement. See, e.g., S.E.C. v. KPMG LLP, 412 F.Supp.2d 349,
               392 (S.D.N.Y. 2006); Sullivan v. Henry Smid Plumbing & Heating
               Co., Inc., No. 04 C 5167, 05 C 2253, 2006 U.S. Dist. LEXIS
               22455, 2006 WL 980740, at *2 n.2 (N.D. Ill. Apr. 10,
               2006); Tibbetts v. RadioShack Corp., No. 03 C 2249, 2004 U.S.
               Dist. LEXIS 19854, 2004 WL 2203418, at *16 (N.D. Ill. Sept. 29,
               2004); Rosado v. Taylor, 324 F.Supp.2d 917, 920 n.1 (N.D. Ind.
               2004). Motions to strike are heavily disfavored, and are usually
               only granted in circumstances where the contested evidence causes
               prejudice to the moving party. Kuntzman v. Wal-Mart, 673
               F.Supp.2d 690, 695 (N.D. Ind. 2009); Gaskin v. Sharp Elec. Corp.,
               No. 2:05-CV-303, 2007 U.S. Dist. LEXIS 55751, 2007 WL
               2228594, at *1 (N.D. Ind. July 30, 2007). When ruling on the
               instant motion for summary judgment, the Court is capable of
               sifting through the evidence and considering it under the applicable
               federal rules and caselaw, giving each statement the credit to
               which it is due. Therefore, the motion to strike is DENIED as
               unnecessary.


Trigg v. Fort Wayne Police Dep't, No. 1:13-CV-344, 2016 U.S. Dist. LEXIS 35945, at *7-8

(N.D. Ind. Mar. 21, 2016).

       This skeptical view of motions to strike statements of fact is consistent with the First


                                                 5
         Case 1:19-cv-12235-LTS Document 242 Filed 08/31/21 Page 6 of 8




Circuit’s repeated admission that “[w]e have declined to adopt a rigid rule requiring a motion to

strike in order to preserve an objection to the admissibility of evidence in connection with a

summary judgment motion.” Asociacion de Periodistas de P.R. v. Mueller, 529 F.3d 52, 57 n.1

(1st Cir. 2008) (citing Perez v. Volvo Car Corp., 247 F.3d 303, 314 (1st Cir. 2004)).

       QuoteWizard’s motion to strike the balance of McCue Affidavit should be rejected as it

offers background and context for why the settlement offer to Mr. Mantha is relevant.

QuoteWizard cannot suffer prejudice from its inclusion as the complained of content as it all

supported by the evidentiary record as well as Plaintiff’s pleadings on the admissibility of text

recipients responses to text messages promoting QuoteWizard, As one court held, “[m]ere

redundancy is insufficient to support a motion to strike; the movant must demonstrate that

prejudice would result if the offending material remained in the pleadings.” Ross-Simons of

Warwick, Inc. v. Baccarat, Inc., 182 F.R.D. 386, 398 (D.R.I. 1998).

        QuoteWizard’s request for a third deposition of Mr. Mantha should be rejected out of

hand. Both depositions of Mr. Mantha followed his rejections of both of QuoteWizard’s

settlement offers. It was free to, and in fact did, explore Mr. Mantha’s motivations for bringing

this lawsuit, and could have asked for his reasons for rejecting its settlement offers.

QuoteWizard offers no justification for its request for a third bite at the apple.

       Finally, as both of QuoteWizard’s motions to strike should be denied, so to should its

requests for sanctions. QuoteWizard’s request for sanctions repeats an unfortunate practice of

seeking sanctions in motions on which it ultimately does not prevail—these are QuoteWizard’s

third and fourth requests for sanctions. See ECF 82, ECF 103. As with the prior requests, they

should be denied along with the underlying relief sought by the motions. See ECF 100 and 109.




                                                  6
         Case 1:19-cv-12235-LTS Document 242 Filed 08/31/21 Page 7 of 8




                                          Conclusion

       For the foregoing reasons, the Plaintiff requests that the court DENY Defendant’s Motion

to Strike Plaintiff’s Affidavit of Counsel in Support of His Opposition to Summary Judgment

Motion (ECF 228) and Defendant’s Motion to Strike Plaintiff’s Improper References to

Settlement Negotiations in Summary Judgment Papers or Alternatively for a Limited Deposition

Regarding the Matters Raised by Plaintiff. (ECF #229).

                                             PLAINTIFF,
                                             By his attorneys

                                             /s/ Matthew P. McCue
                                             Matthew P. McCue
                                             THE LAW OFFICE OF MATTHEW P. MCCUE
                                             1 South Avenue, Suite 3
                                             Natick, MA 01760
                                             Telephone: (508) 655-1415
                                             mmccue@massattorneys.net

                                             Edward A. Broderick
                                             BRODERICK LAW, P.C.
                                             176 Federal Street, Fifth Floor
                                             Boston, MA 02110
                                             Telephone: (617) 738-7080
                                             ted@broderick-law.com

                                             Anthony I. Paronich
                                             PARONICH LAW, P.C.
                                             350 Lincoln Street, Suite 2400
                                             Hingham, MA 02043
                                             (508) 221-1510
                                             anthony@paronichlaw.com

                                             Alex M. Washkowitz
                                             Jeremy Cohen
                                             CW LAW GROUP, P.C.
                                             188 Oaks Road Framingham, MA 01701
                                             alex@cwlawgrouppc.com

Dated: August 31, 2021


                                               7
         Case 1:19-cv-12235-LTS Document 242 Filed 08/31/21 Page 8 of 8




                                  CERTIFICATE OF SERVICE
       I hereby certify that on August 31, 2021, I electronically transmitted the foregoing to all

counsel of record via the electronic filing system.



                                                             /s/ Matthew P. McCue
                                                              Matthew P. McCue




                                                 8
